Both parties move for a reargument.
Counsel for the plaintiff says we were in error in saying that the "transfer was entered on the books of the bank." We were. The answer alleged that the defendant sold and transferred the stock to the president and managing officer of the bank and directed him to enter the transfer on the books and supposed that he did so. This allegation is sufficient to permit evidence relieving the defendant of liability except such as he would have if the transfer had been entered. Hunt v. Seeger, 91 Minn. 264, 98 N.W. 91; Keyes v. Myhre, 143 Minn. 193,173 N.W. 422; 45 A.L.R. 144. Therefore our misstatement does not affect the result.
Counsel urges further that the parties wanted only a decision on the rule as to the computation of time and that we went further. A demurrer must be decided on the record; and it would be quite unjust that the defendant be subjected to a recovery upon a primary liability if only secondarily liable. So the plaintiff's motion is denied. *Page 135 
We have considered our holding upon the rule for the computation of time, which is the point upon which the defendant seeks a reargument and discusses thoroughly. We are satisfied with the result and so deny his motion.